

116 HRES 657 IH: LEAC Transcripts Resolution (Let Everyone Access a Copy of Transcripts Resolution)
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 657IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Burchett (for himself, Mr. Rodney Davis of Illinois, Mr. DesJarlais, Mr. Ferguson, Mr. Fleischmann, Mr. Gaetz, Mr. Gonzalez of Ohio, Mr. Guest, Mr. Kevin Hern of Oklahoma, Mr. Riggleman, Mr. David P. Roe of Tennessee, Mr. John W. Rose of Tennessee, Mr. Kustoff of Tennessee, Mr. Roy, Mr. Hagedorn, Mr. Gibbs, Mr. Olson, Mr. Curtis, Mr. Weber of Texas, Mr. Rutherford, and Mr. Guthrie) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require all transcripts and recordings submitted during a closed hearing of a committee be made available to all Members on the same schedule and basis. 
Whereas all Members of the House of Representatives are duly elected by their constituents; and Whereas each Member of the House of Representatives, by virtue of holding their elected office, is cleared to view and hear sensitive classified information: Now, therefore, be it 
1.Short titleThis resolution may be cited as the LEAC Transcripts Resolution (Let Everyone Access a Copy of Transcripts Resolution).  2.Equal accessThat rule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Equal access7. Any transcripts of proceedings, audio or video recordings of proceedings, written testimony, and any supporting information submitted during a classified or otherwise closed hearing, briefing, deposition, interview or other official meeting of any standing, ad hoc, or select committees shall be made available to all Members on the same schedule and basis as it is made available to members of the committee before which the proceedings occurred or to which the information or testimony was submitted. . 